IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-16-00286-CR

                          IN RE JUSTIN S. MATTHEWS


                                Original Proceeding



                                       ORDER



       Justin S. Matthews’s petition for writ of mandamus was filed on September 2, 2016.

The Court requests a response from the other parties to the proceeding. See TEX. R. APP.

P. 52.8(b). Any response shall be filed with the Clerk of this Court no later than 14 days

from the date of this order.


                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Response requested
Order issued and filed September 14, 2016